      Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 1 of 21




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

IKORONGO TEXAS LLC and            §
IKORONGO TECHNOLOGY LLC.,         §
                                  §
     Plaintiffs,                  §    Case No. 6:20-cv-00843-ADA
                                  §
v.                                §
                                  §
UBER TECHNOLOGIES, INC.,          §
                                  §
     Defendant.                   §



             PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF
                Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 2 of 21




                                                        TABLE OF CONTENTS




I.         INTRODUCTION .................................................................................................................. 1
II.        OVERVIEW OF PATENTS-IN-SUIT ................................................................................... 2
III.         CLAIM CONSTRUCTION ANALYSIS ............................................................................ 3
      A.         The Asserted Claims ........................................................................................................ 3
      B.         Disputed Terms ................................................................................................................ 4
           1.     “computer usage experiences” (‘543 Patent, claim 32) (requested by Plaintiffs; not
           briefed in other cases) ............................................................................................................. 4
           2.    “visited geographic location data” (‘543 Patent, claims 32, 54, 57, 70; ‘704 Patent,
           claims 33, 36, 38, 46 and 48) (requested by Defendant; not briefed in other cases) .............. 6
           3.    “record[s/ed]” (‘543 Patent, claims 32, 54, 57; ‘704 Patent, claims 33, 46, 48)
           (requested by Defendant; briefed in other cases) .................................................................... 8
           4.    “list[s]” (’543 Patent, claims 32, 54, 57, 70; ‘704 Patent, claims 33, 34, 39-41, 46, 48)
           (requested by Defendant; not briefed in other cases).............................................................. 9
           5.     “definition of [access] rights of the one or more [buddies/other users]”
           (‘543 Patent claims 32, 54; ‘704 Patent claims 33, 46, 48) (requested by Defendant; briefed
           in other cases) ....................................................................................................................... 11
           6.    “according to the access rights defined for the one or more other users” (’543 Patent,
           claim 57, 70) (requested by Defendant; briefed in other cases) ........................................... 13
           7.     “detection network directory” (‘704 Patent, claims 33, 46, 48) (requested by both
           parties; briefed in other cases) .............................................................................................. 13
           8.    Whether the Preambles of the ‘704 Patent, Claims 46 and 48 are Limiting (requested
           by Plaintiffs; briefed in other cases) ..................................................................................... 15
IV.          CONCLUSION .................................................................................................................. 16




                                                                           i
           Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 3 of 21




                                           TABLE OF AUTHORITIES

Cases

Avid Tech., Inc. v. Harmonic, Inc.,
       812 F.3d 1040, 1045 (Fed. Cir. 2016)..................................................................................9

Bell Commc’ns Research, Inc. v. Vitalink Commc’ns Corp.,
       55 F.3d 615, 620 (Fed. Cir. 1995)......................................................................................15

Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc.,
       289 F.3d 801, 808 (Fed. Cir. 2002)....................................................................................16

Karlin Tech. Inc. v. Surgical Dynamics, Inc.,
       177 F.3d 968, 971-72 (Fed. Cir. 1999) ..............................................................................12

Phillips v. AWH Corp.,
        415 F.3d 1303, 1312, 1323 (Fed. Cir. 2005) (en banc) ....................................................5,8

Power Mosfet Techs., L.L.C. v. Siemens AG,
      378 F.3d 1396, 1410 (Fed. Cir. 2004)................................................................................12

Shoes by Firebug LLC v. Stride Rite Children's Grp., LLC,
       962 F.3d 1362, 1367 (Fed. Cir. 2020)...........................................................................15,16

Tandon Corp. v. U.S. Int'l Trade Comm’n,
      831 F.2d 1017, 1023 (Fed. Cir. 1987)................................................................................12

Thorner v. Sony Computer Entm’t Am. LLC,
      669 F.3d 1362, 1365 (Fed. Cir. 2012)..................................................................................5




                                                               ii
         Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 4 of 21




       Plaintiffs Ikorongo Texas LLC and Ikorongo Technology LLC (“Ikorongo”) submit their

opening claim construction brief for RE 45,543 (the ‘543 Patent) (Ex. 1) 1 and RE 47,704 (the ‘704

Patent) (Ex. 2) (collectively the “Patents-in-Suit”).

       The Patents-in-Suit are asserted in four additional suits pending before this Court: Ikorongo

v. Bumble Trading LLC (6:20-cv-00256-ADA), Ikorongo v. LG Electronics Inc. et al. (6:20-cv-

00257-ADA), Ikorongo v. Lyft, Inc. (6:20-cv-00258-ADA), and Ikorongo v. Samsung Electronics

Co., Ltd. et al. (6:20-cv-00259-ADA). The claim construction briefing is completed and the

Markman is set for April 1, 2021 in those cases.

I.     INTRODUCTION

       The Patents-in-Suit generally relate to methods and apparatus for selectively sharing

certain information with selected users, including sharing of location information from a location

aware device (e.g., a smartphone) that was collected via a client-side application.

       As demonstrated below, Ikorongo’s constructions mostly adopt the plain and ordinary

meaning of the claim terms. Where a construction is provided by Ikorongo, it aligns with the

intrinsic evidence. In contrast, Uber Technology, Inc. (“Uber”) has adopted many of the same

positions taken by the Bumble/LG/Lyft/Samsung defendants, seeking to import limitations into

the claims in furtherance of litigation-induced non-infringement positions and not in concordance

with the claim language or other intrinsic evidence. In other instances, Uber offers conflicting

definitions from the other defendants, demonstrating the weakness of all defendants’ constructions.

In the end, Uber’s proposed constructions are improper, and likely to confuse, rather than assist, a

lay jury as they inject ambiguity.

       Finally, while Uber purported to assert various grounds of invalidity under 35 U.S.C.

§112(2) in its invalidity contentions, Uber has now waived and/or abandoned any defense under

§112(2). Uber originally proposed several terms be construed during the Markman process as



1
 Unless otherwise noted, all exhibits are attached to the Declaration of Howard Wisnia
submitted with this brief.
                                                   1
           Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 5 of 21




allegedly indefinite, but withdrew those terms, and has failed to timely propose any other terms as

allegedly indefinite.

II.       OVERVIEW OF PATENTS-IN-SUIT

          Both Patents-in-Suit are reissues of U.S. Patent No. 7,080,139 (the ‘139 Patent) (Ex. 3).

The ‘139 Patent was filed on April 24, 2001, issued on July 18, 2006, and is entitled “Method and

Apparatus for Selectively Sharing and Passively Tracking Communication Device Experiences.”

RE 41,450 (the ’450 Patent)2 is a reissue of the ’139 Patent, filed as Reissue Application No.

12/172,518 on July 14, 2008 (within two years of the issuance of the’139 Patent). The ‘543 Patent

was filed as Reissue Application No. 13/894,009 on May 14, 2003 and is a part of a line of

continuations back to the ‘450 Patent. Similarly, the ‘704 Patent was filed as Reissue Application

No. 14/577,746 on December 19, 2014, and is a part of a line of continuations back to the ‘450

Patent.

          The Patents-in-Suit provide the following general overview:

                 A common theme among aspects of the present invention is
                 collecting data regarding a user’s computer usage experience and
                 sharing that data. So-called “buddies” identified on buddy lists of
                 instant messaging products can share selected aspects of their
                 computer usage experiences. Administrative tools and processes
                 can be provided to set up selective collection and sharing of data.
                 Collection tools and processes operate on a variety of computer
                 usage activities and user responses to their computer usage
                 experiences. Processing tools and methods filter, integrate and
                 correlate the collected data. Display tools and processes make
                 portions of the data accessible on a pre-defined basis. Such as
                 according to defined rights of buddies. Aggregation tools and
                 processes assemble statistics about user experiences across different
                 bases, such as buddy lists, categories of users, and all service
                 participants.
Ex. 1, ‘543 Patent, 2:45−60.3




2
 RE 41,450 is not asserted in this action, but is asserted in the LG and Samsung cases.
3
 Because the Patents-in-Suit share a common specification, citations will be to the ‘543 Patent,
unless otherwise noted.
                                                  2
           Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 6 of 21




          Certain embodiments are described with reference to a “visited location database (‘VLD’)

100B.” Id. at 3:27−28. Among other described features, “the VLD also could store geographic

information regarding the location, such as geo-coded data,” visited by a location-aware device.

Id. at 3:44−46. An access control list or “ACL” also can be maintained. Among other described

features, an ACL may be used to identify buddies and control their access to visited geographic

location data stored in the VLD. Id. at 4:4−7. The Patents-in-Suit provide a detailed description

of how “[a] user could set up his or her own ACL via buddy list and access control list

administration functions.” Id. at 4:7−8. In various embodiments, the ACL and VLD interoperate

to enable a user to control who may have access to geographic information visited by the user’s

location-aware device.

III.      CLAIM CONSTRUCTION ANALYSIS

             A. The Asserted Claims

          The presently asserted claims of the Patents-in-Suit across all cases are as follows:

                   ‘543 Patent Asserted Claims                      ‘704 Patent Asserted Claims
 Party
                   32, 36, 38, 54, 57, 63, 64, 66, 68–70            33–36, 38–41, 45–48
 Uber
                   32, 36, 38, 54, 57, 63, 64, 66, 68–70            33–36, 38–41, 45–48
 Lyft
                   39, 43–46, 55–57, 63, 64, 66, 68–71              33–38, 45–47
 Bumble
                   32, 36, 38, 39, 43–49, 51, 54, 56, 72, 73, 75    33–40, 45–48
 Samsung/LG

          Exemplary asserted claim 32 of the ‘543 Patent reads as follows, with disputed terms

bolded:
                 32. A computer-implemented method of sharing computer usage
                 experiences, including:
                 sending registration information of a user to a registration server to collect
                 and share visited geographic location data using a client-side application
                 while visiting geographic locations with a location-aware device that
                 records the visited geographic locations using a satellite-based location
                 fixing protocol;
                 enabling access to one or more messaging buddy lists of the user to identify
                 one or more buddies with whom visited geographic location data may be
                 shared;

                                                   3
           Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 7 of 21



                 enabling definition of rights of the one or more buddies to access the
                 visited geographic location data; and
                 sending information indicating at least a portion of the visited geographic
                 location data to a tracking server to enable sharing of the information with
                 the one or more buddies in accordance with the defined rights.

          Exemplary asserted claim 46 of the ‘704 Patent reads as follows, with disputed terms

bolded:

                 46. A non-transitory computer-readable medium storing software for
                 instructing a controller of a location-aware cellular phone device that
                 is configured for being registered with a registration server to:
                 enable access to one or more lists of other users to identify one or more
                 other users with whom visited geographic location data is to be shared;
                 enable definition of access rights for the one or more other users to
                 enable access to the visited geographic location data;
                 collect the visited geographic location data for geographic locations
                 visited by the location-aware cellular phone device using a client-side
                 application, the visited geographic location data comprising a plurality of
                 the geographic locations visited by the location-aware cellular phone
                 device, each geographic location visited time-stamped with a time of visit,
                 the geographic locations visited automatically and passively recorded by the
                 location-aware cellular phone device using a satellite-based location-fixing
                 protocol and a detection network directory; and
                 report information indicating the visited geographic location data to a
                 tracking server.

             B. Disputed Terms

                   1. “computer usage experiences” (‘543 Patent, claim 32) (requested by
                      Plaintiffs; not briefed in other cases)

      Ikorongo’s Proposed Construction                       Uber’s Proposed Construction

 Plain and ordinary meaning, including but not         Plain and ordinary meaning
 limited to visiting geographic locations with a
 location-aware device that records the visited
 geographic locations
          This term was not briefed in the Bumble/LG/Lyft/Samsung cases. The dispute arose in the

context of Uber’s motion to dismiss asserting that the Patents-in-Suit are invalid as failing to meet

the “Original Patent” requirement. Dkt. No. 27. Specifically, Uber asserts that the original ‘139

                                                   4
         Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 8 of 21




Patent was allegedly directed to sharing of computer usage experiences, but the Patents-in-Suit are

allegedly directed to entirely different subject matter. Id. at 3-7, 8-17. In making this argument,

Uber wrongly asserts that the ‘543 Patent, claim 32 (and other claims) do not relate to computer

usage experiences because “visiting geographic locations with a location-aware device that records

the visited geographic locations” as recited in the ‘543 claim 32 is allegedly not a computer usage

experience.

       Ikorongo’s opposition demonstrates that Uber’s motion fails for a variety of reasons, one

of which is that visits to locations with a location aware device are “computer usage experiences.”

Dkt. No. 31 at 2-7, 10-13, 19. Both the original patent and the Patents-In-Suit included visiting a

location as a type of computer usage experience, at least because Claim 32 of the asserted ’543

and Claim 32 of the ’139 Patent describe “computer usage experiences” that include visiting a

location. Id. at 8-19.

       “The claims of a patent define the invention to which the patentee is entitled the right to

exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc). “The words

of a claim are generally given their ordinary and customary meaning as understood by a person of

ordinary skill in the art when read in the context of the specification and prosecution history.”

Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012). There are only

two exceptions to the general rule that claims are given their ordinary and customary meaning: “1)

when a patentee sets out a definition and acts as his own lexicographer, or 2) when the patentee

disavows the full scope of the claim term either in the specification or during prosecution.” Id.

       Uber ignores this controlling law. While both parties agree the term should take its plain

and ordinary meaning, Uber wrongly seeks to narrow that meaning by asserting that plain and

ordinary meaning excludes visiting locations with a location-aware device that records the visited

locations. Yet the specification, the ‘139 Patent claims and the ‘543 patent claims compel

otherwise.




                                                 5
           Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 9 of 21




          Here, the claim language itself supports Ikorongo’s position. The ‘543 Patent claim 32

(much like original patent ‘139 claim 32) recites a “computer-implemented method of sharing

computer usage experiences, including: sending registration information of a user to a registration

server to collect and share visited geographic location data using a client-side application while

visiting geographic locations with a location-aware device that records the visited geographic

locations . . .”4

          Moreover, Original Patent ‘139 claim 1 (of which the ‘543 Patent is a reissue) makes the

point even more clearly. Claim 1 provides that “visiting a location with a location-aware device

that records the visited location” is a computer usage experience:

                  A method of sharing computer user experiences . . . wherein the computer
          usage experiences include one or more of browsing URLs or visiting a location
          with a location-aware device that records the visited location.

          Thus, the plain and ordinary meaning of “computer usage experiences” includes “visiting

locations with a location-aware device that records the visited locations.” There is nothing in the

specification or prosecution history that compels or even suggests a different result.

                    2. “visited geographic location data” (‘543 Patent, claims 32, 54, 57, 70;
                       ‘704 Patent, claims 33, 36, 38, 46 and 48) (requested by Defendant; not
                       briefed in other cases)

        Ikorongo’s Proposed Construction                      Uber’s Proposed Construction

    Plain and ordinary meaning.                        “information reflecting a location that is pre-
                                                       defined for experience collection, stored in a
                                                       database and that a user has visited”
          Uber requested construction of this term. The term was originally raised, but later dropped,

by Bumble, LG, Lyft, and Samsung, with all parties in those cases recognizing that the term takes

its plain and ordinary meaning.

          Uber’s construction ignores Thorner and unabashedly seeks to add extraneous and

inappropriate limitations that are not compelled by the patents’ claim language, specifications, or


4
    Unless otherwise noted, all emphasis is added throughout this document.
                                                   6
        Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 10 of 21




prosecution history. Uber wrongly demands that the data “reflect a location that is pre-defined for

experience collection,” and be “stored in a database and that a user has visited.”

       Uber’s position is at odds with the claims and specification. Nowhere are these additional

limitations required in the claims. For example, ‘543 claim 57 recites a “method of operating a

server computer comprising . . . receiving information indicating visited geographic location

data[,]. . . the visited geographic location data being data defining geographic locations collected

at the location-aware device[,] . . . wherein the location-aware device records the geographic

locations using a satellite-based location-fixing protocol.” Thus, the claim makes plain that the

visited geographic location data concerns the geographic locations recorded using a satellite-based

location-fixing protocol (e.g., GPS). GPS is not limited to reflecting locations that are “pre-defined

for experience collection,” whatever that phraseology means. The specifications and other patent

claims are not so limited either.

       Other claims similarly provide that the “visited geographic location data” is “collected” by

the client-side application on the location-aware device, and “reported” or “sent” to a tracking

server. See, e.g., ‘543 Patent, claim 32 and ’704 Patent, claim 46.

       The claims similarly do not require that “visited geographic location data” be “stored in a

database,” as Uber would have it. In fact, for many claims this construction would be altogether

inconsistent with the specification. For example, Uber presumably is referring to the discussion

of VLDs (visited locations databases) in the specification. See, e.g., ‘543 Patent Fig. 22, item

100B; 3:28 et seq. The VLD is not on the client device in certain disclosed embodiments, but

rather on the server side. Fig. 1, item 100. Thus, any database would likely not be on the client

device side. Yet, many of the claims in which this term appears are client-side items or methods.

See, e.g., ‘704 Patent claim 48 (“A non-transitory computer-readable medium storing software for

instructing a controller of a location-aware cellular phone device”).

       Moreover, it is unclear what Uber’s construction that the data be “stored in a database”

even means. Must it be stored in a database at all times? Or just at some point in time? What

constitutes a “database” under Uber’s proposal?

                                                  7
          Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 11 of 21




         The specification also does not support Uber’s construction. For example, the specification

describes multiple methods of obtaining location data, which do not require “pre-defined 5”

locations for experience collection: “Several equivalent methods of associating a portable device

with the location are available. Sophisticated networks may fingerprint, triangulate or otherwise

locate a wireless device based on radio signal characteristics. Sophisticated devices may include

circuits that determine the device’s location; these circuits may utilize GPS, DGPS, Loran or any

other location fixing protocol.”     Id. at 3:46-52.     Triangulation, Loran, or GPS data is not

“information reflecting a location that is pre-defined for experience collection.” And while the

specification does discuss that location information may be stored in a database, the claims

themselves do not recite or require a “database.” See Phillips v. AWH Corp., 415 F.3d 1303, 1323

(Fed. Cir. 2005) (“although the specification often describes very specific embodiments of the

invention, we have repeatedly warned against confining the claims to those embodiments”).

         Uber’s construction is wrong, too limiting and injects ambiguity and confusion into an

otherwise easily understood term. Accordingly, Ikorongo asserts that the plain and ordinary

meaning should be adopted.
                   3. “record[s/ed]” (‘543 Patent, claims 32, 54, 57; ‘704 Patent, claims 33,
                      46, 48) (requested by Defendant; briefed in other cases)

        Ikorongo’s Proposed Construction                     Uber’s Proposed Construction

    Plain and ordinary meaning                        “preserve[s/d] for later reporting or sharing”
         Uber requested construction of this term and offers the same inappropriate construction as

Bumble, LG, Lyft and Samsung. Ikorongo proposes its same construction as in those cases.

         Defendant’s construction ignores controlling law and seeks to unduly limit the claim terms

and inject ambiguity into otherwise clear term “record” – which may confuse a lay jury or allow

an expert to “interpret the interpretation” in an unfounded manner.




5
  In fact, it is unclear what Uber means by pre-defined in its constructions. Ikorongo does not
take a firm position on the meaning of that term in the context of the constructions at this time.
                                                  8
        Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 12 of 21




        For example, ‘543 Patent claim 32, recites “a location-aware device that records the

visited geographic locations using a satellite-based location fixing protocol . . .” ‘543 Patent at

22:1-3 (emphasis added). The ordinary and customary meaning of “records” does not require

preserving for later reporting. See, e.g., Ex. 4, (dictionary definition of “record” as simply “to put

data into a storage device.”). While, of course, the ordinary meaning of record is broad enough to

include preserving for later reporting, it is not so limited. Rather, the ordinary meaning of record

is broad enough, for example, to include (1) data that may be recorded and never reported, (2) data

reported concurrent with recording, and 3) data reported after the recording. Neither the claim

language nor the ordinary meaning of the claim term supports Uber’s proposal.

        Next, the specification does not redefine “record” in some manner different from the plain

and ordinary meaning, or require that “record” mean preserve for later reporting. Instead, the

specification provides examples of recording without reporting. See, e.g., ‘543 Patent at 6:46-48

(“activity may still be recorded to a tracking server . . . but not reported.”). Thus, the specification

refutes Uber’s proposed construction.

        The Prosecution history does not compel Uber’s construction.               Prosecution history

disclaimer requires clear and unmistakable disavowal. Avid Tech., Inc. v. Harmonic, Inc., 812

F.3d 1040, 1045 (Fed. Cir. 2016) (“[F]or prosecution disclaimer to attach, our precedent requires

that the alleged disavowing actions or statements made during prosecution be both clear and

unmistakable”). Uber has identified no such disavowal.
                   4. “list[s]” (’543 Patent, claims 32, 54, 57, 70; ‘704 Patent, claims 33, 34,
                      39-41, 46, 48) (requested by Defendant; not briefed in other cases)

      Ikorongo’s Proposed Construction                     Defendants’ Proposed Construction

 Plain and ordinary meaning                            “names (plural) written or displayed
                                                       consecutively”
        This term was not in dispute in the Bumble/LG/Lyft/Samsung cases. Ikorongo submits the

plain and ordinary meaning is appropriate for this easily understandable term. Uber’s proposed

construction wrongly injects unsupported limitations into an otherwise clear term.


                                                   9
        Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 13 of 21




        The term appears in the claims in the broader phrases “messaging buddy lists,” “lists of

other users,” “contact list,” and “email contact list of a user.”

        First, Uber’s construction wrongly demands that a “list” must contain plural entries. The

plain and ordinary meaning of “list” does not support Uber’s position. For example, when a person

first downloads a messaging app, the “buddy list” feature of the app is unpopulated until a user

adds one or more buddies.

        Moreover, the specification directly contradicts Uber’s position by describing

embodiments in which the “buddy list” includes one or more buddy: “one or more instant

messaging contact links.” ’543 Patent at 8:14-23. The specification expressly describes “logic for

editing entries in the buddy list” where there is only one buddy on the list: “If a buddy has been

selected, processing depends on the number of buddies in the list 1863. If there are one or fewer

buddies in the last [sic, list] 1864, the system activates only the end button. If there is more than

one buddy in the list 1866, the system activates edit and remove buttons. The remove button is not

activated for one or fewer buddies, as the system requires at least one buddy in a buddy list.” Id.

at 14:34-45.

        This is consistent with the dictionary definition of “lists,” which demonstrate that in

computer programming, lists can contain one, or even no entries. See Exs. 5 and 6 (discussing

“empty lists”). Thus, the intrinsic and extrinsic evidence is contrary to Uber’s proposal.

        Second, Uber’s construction wrongly requires that the list must contain “names.” In fact,

the specification notes “lists” may comprise server directories, e-mail addresses, or even numbers:

“In some implementations, such as an enterprise implementation, a network directory such as a

Novell, NT or Windows 2000 server directory of users may be accessed instead of an instant

messaging product. In other implementations, an e-mail system user directory may be accessed

for users to invite. . . . For some implementations, such as AIM or Yahoo IM, the screen name

may be a name. For other implementations, such as Indigo and ICO, the screen name may be a

number which ties to a name, which may be locally unique or not unique at all.” ‘543 Patent at

7:6–22. There is simply no support for Uber’s proposal that the “list” be limited to “names.”

                                                  10
        Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 14 of 21




       Finally, Uber’s proposal wrongly demands that the “list” must include entries “written or

displayed consecutively.” As demonstrated above, Uber is wrong in arguing that the list must

contain multiple entries. Moreover, there is no requirement that a list be “written or displayed.”

In a computer environment, it is unclear what Uber even means by “written.” Moreover, some of

the claims are server-side claims (e.g. ‘543 Patent claim 57). It would likely be nonsensical and

pointless to require display of the list on a server, as there would likely be no one to view it.

       Even in a client-side embodiment with lists that do contain multiple entries, there is no

requirement that the entries be “written or displayed consecutively.” Although the specification

allows that a list could display multiple entries, there is no requirement that it must. For example,

a list could contain multiple entries, and entries in it could be searchable, where the search only

returns the entry that was entered, without the entries ever being “written or displayed

consecutively.” Uber’s attempts to add extraneous limitations to the straightforward and well-

understood concept of a “buddy list” or “list of users” should be rejected.

       Ikorongo respectfully submits that the plain and ordinary meaning should be adopted.
                  5. “definition of [access] rights of the one or more [buddies/other users]”
                     (‘543 Patent claims 32, 54; ‘704 Patent claims 33, 46, 48) (requested by
                     Defendant; briefed in other cases)

      Ikorongo’s Proposed Construction                   Defendants’ Proposed Construction

 Plain and ordinary meaning                         “the user to select the categories of geographic
                                                    location data to be shared with other
                                                    users/buddies who have been granted rights”


       The defendants in the other cases defined the broader phrase “enabling definition of rights

of the one or more buddies to access the visited geographic location data” and other terms. See,

e.g., Ex. 7, Ikorongo v. Bumble, Case:6:20-cv-00256-ADA Dkt. 53-1 (Joint Claim Construction

Statement), Term 7 (listing Bumble/LG/Lyft/Samsung’s proposed construction of phrases as

“allow[ing] the user to grant permission for one or more [other users/buddies] to access selected

categories of the visited geographic location data”).



                                                  11
        Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 15 of 21




       Ikorongo’s proposed construction is the same as in the other cases. Like the other

defendants, Uber’s construction seeks to impermissibly import limitations into the claims from the

specification or elsewhere without sufficient justification.

       First, Uber wrongly introduces a requirement of “the user to select the categories of

geographic location data to be shared” - this is not required by the claim language. Indeed, while

Uber has offered the same construction for a partial phrase that is worded differently in many

different claims it ignores the distinction between ‘543 Patent claim 56 (not asserted here) and the

other claims. Claim 56 expressly recites the limitation: “enable a user to define rights,” while none

of the limitations for the asserted claims do so. Yet, Uber nonetheless asserts – wrongly – that

“the user” must do the selection in all the claims. Under Uber’s faulty theory the recitation of “a

user” in claim 56 would be superfluous, which would violate the doctrine of claim differentiation.

“To the extent that the absence of such difference in meaning and scope would make a claim

superfluous, the doctrine of claim differentiation states the presumption that the difference between

claims is significant.” Tandon Corp. v. U.S. Int'l Trade Comm’n, 831 F.2d 1017, 1023 (Fed. Cir.

1987); see also See Power Mosfet Techs., L.L.C. v. Siemens AG, 378 F.3d 1396, 1410 (Fed. Cir.

2004) (“interpretations that render some portion of the claim language superfluous are

disfavored”). Uber provides no sound basis to adopt such a disfavored construction.

       Next, Uber seeks to limit the “definition of rights” to “select[ing] categories of geographic

location data to be shared” but the claim language, specification and prosecution history do not

compel this narrowing. Indeed, none of the asserted claims at issue for this term even recite

“categories.” However, other unasserted claims – that include the exact same phrase – do

expressly recite “categories.” See, e.g., ’543 Patent, claims 46, 58-59; ’704 Patent, claims 36 and

37. Thus, Defendants’ construction would again violate the doctrine of claim differentiation, “the

commonsense notion that different words or phrases used in separate claims are presumed to

indicate that the claims have different meanings and scope.” Karlin Tech. Inc. v. Surgical

Dynamics, Inc., 177 F.3d 968, 971-72 (Fed. Cir. 1999).

       The plain and ordinary meaning of these terms should control.

                                                 12
        Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 16 of 21




                  6.   “according to the access rights defined for the one or more other
                       users” (’543 Patent, claim 57, 70) (requested by Defendant; briefed in
                       other cases)

      Ikorongo’s Proposed Construction                 Defendants’ Proposed Construction

 Plain and ordinary meaning.                      “based on the selected categories of geographic
                                                  location data to be shared with other users who
                                                  have been granted rights”
       The dispute regarding this term is similar to the dispute above. Uber seeks to limit the

“access rights defined” in the same manner as above. Again, the claims at issue (57 and 70) do

not even recite “categories,” while unasserted dependent claim 58 expressly recites “categories.”

As above, Uber’s proposal violates the doctrine of claim differentiation.

       The plain and ordinary meaning of these terms should control.
                  7. “detection network directory” (‘704 Patent, claims 33, 46, 48)
                     (requested by both parties; briefed in other cases)

      Ikorongo’s Proposed Construction                    Uber’s Proposed Construction

 “a network directory which reflects the          “third party directory that stores and provides
 location of wireless devices not solely based    predefined locations”
 on cellular tower triangulation”
       Ikorongo’s proposed construction is the same as in the other cases. Uber’s proposed

construction differs from that of Bumble, LG, Lyft, and Samsung. Those defendants proposed

“third party directory that stores and provides the location of the location aware cellular

phone,” while Uber proposes “third party directory that stores and provides predefined

locations.” Like Uber’s “visited geographic location data” construction, it attempts to inject an

unsupported and ambiguous “pre-defined locations” requirement.




                                                 13
        Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 17 of 21




       The subject claim term was added by amendment. The Applicant stated as follows:




Ex. 8, ‘704 Patent Prosecution History, 2/5/19 Amendment at 15.
       The specification provides multiple examples of detection network directories.              For

example, “[w]alking in the door of a popular restaurant, nightclub or other location could trigger

an interaction between a Bluetooth device and a Bluetooth access point sponsored at the location.

The Bluetooth device could learn the location visited and report the location . . .” ‘543 Patent at

3:32-37. An “independent service may be used to track locations visited by user based on any of

the protocols identified above or any other protocol.” Id. at 3:54-56. With reference to Fig. 23,

the specification states “[i]t is necessary for the user to have a wireless device 2354, which supports

a location detection service. The support may be by Bluetooth, GPS or any other location detection

technology. . . A location network directory 2312 is accessible, which reflects location of wireless

devices 2354 and contains information such as the devices’ location address, location description,

timestamp and a user ID 2358.” Id. at 16:56 - 17:2.



                                                  14
        Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 18 of 21




       As with the specification’s discussion of “visited geographic location data” the

specification’s disclosure of a broad array of directories does not include any discussion that

locations must be “pre-defined.” The specification does not preclude that the locations could be

pre-defined, it is simply not required. Thus, Uber’s proposal for this term is unsupported.

       On the other hand, Ikorongo’s proposed construction that includes “a network directory

which reflects the location of wireless devices” is appropriate as it is consistent with the language

is the specification. See ’543 Patent at 16:66–67 (“A location network directory 2312 is accessible,

which reflects location of wireless devices . . .”). The remainder of the Ikorongo’s proposed

construction comes from the Applicant’s clarification during prosecution that the term

“differentiates over cell tower triangulation (which present application also covers) . . .” Ex. 8,

‘704 Patent Prosecution History, 2/5/19 Amendment at 15. Thus, the Applicant made clear that

cell tower triangulation is included within the invention, but a detection network directory requires

something further.
                  8. Whether the Preambles of the ‘704 Patent, Claims 46 and 48 are
                     Limiting (requested by Plaintiffs; briefed in other cases)

      Ikorongo’s Proposed Construction                  Defendants’ Proposed Construction

 Limiting                                          Not Limiting

       A “claim preamble has the import that the claim as a whole suggests for it. In other

words, when the claim drafter chooses to use both the preamble and the body to define the

subject matter of the claimed invention, the invention so defined, and not some other, is the one

the patent protects.” Bell Commc’ns Research, Inc. v. Vitalink Commc’ns Corp., 55 F.3d 615,

620 (Fed. Cir. 1995). It is also well established that a preamble which provides “antecedent

basis may limit claim scope because it indicates a reliance on both the preamble and claim body

to define the claimed invention.” Shoes by Firebug LLC v. Stride Rite Children's Grp., LLC, 962




                                                 15
        Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 19 of 21




F.3d 1362, 1367 (Fed. Cir. 2020) (citing Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289

F.3d 801, 808 (Fed. Cir. 2002)).

       Here, both of the preambles at issue provide an antecedent basis for other terms in the

body of the claims and thus are limiting. For example, the preamble of ‘704 Patent Claim 46

states “A non-transitory computer-readable medium storing software for instructing a controller

of a location-aware cellular phone device that is configured for being registered with a

registration server to.” The body of the claim then recites the limitations “collect the visited

geographic location data for geographic locations visited by the location-aware cellular phone

device” and “the geographic locations visited automatically and passively recorded by the

location-aware cellular phone device using a satellite-based location-fixing protocol. . .” It is

thus clear that “the” location-aware device in the body of the claim is the one recited in the

preamble, i.e., “the” location-aware device that is capable of being registered with a registration

server. A similar analysis applies to ‘704 Patent Claim 48.

IV.    CONCLUSION

       For at least the foregoing reasons, Ikorongo respectfully requests that the Court construe

the disputed terms as proposed by Ikorongo.

Dated: March 25, 2021                         Respectfully submitted,

                                              /s/ Howard Wisnia________________________

                                              KARL RUPP
                                              State Bar No. 24035243
                                              krupp@nixlaw.com
                                              NIX PATTERSON, LLP
                                              Advancial Building
                                              1845 Woodall Rodgers Freeway, Suite 1050
                                              Dallas, Texas 75201
                                              972.831.1188 - Telephone
                                              972.444.0716 - Facsimile

                                                 16
Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 20 of 21




                            BRADLEY BECKWORTH
                            State Bar No. 24001710
                            bbeckworth@nixlaw.com
                            NICHOLAS WYSS
                            State Bar No. 24071459
                            nwyss@nixlaw.com
                            NIX PATTERSON, LLP
                            3600 N. Capital of Texas Hwy, Bldg. B, Suite 350
                            Austin, Texas 78746
                            512.328.5333 - Telephone
                            512.328.5335 - Facsimile

                            DEREK GILLILAND
                            State Bar No. 24007239
                            derek@soreylaw.com
                            SOREY, GILLILAND & HULL, LLP
                            P.O. BOX 4203
                            109 W. Tyler Street
                            Longview, Texas 75601
                            903.212.2822 - Telephone
                            903.212.2864 - Telephone

                            HOWARD WISNIA
                            howard@wisnialaw.com
                            WISNIA PC
                            12770 High Bluff Drive, Suite 200
                            San Diego, California 92130
                            858.461.0989
                            howard@wisnialaw.com

                            COUNSEL FOR PLAINTIFFS




                              17
       Case 6:20-cv-00843-ADA Document 40 Filed 03/25/21 Page 21 of 21




                               CERTIFICATE OF SERVICE


       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on March 25, 2021, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.


                                    /s/ Howard Wisnia
                                    Howard Wisnia




                                             18
